On a re-hearing,

Porter, J.

delivered the opinion of the court.
In this case an application has been made for a re-hearing by the defendant. And he has drawn our attention to another part of the record, in which we find that a separate judgment was given against the vendor cited in warranty. This party has consented the judgment should be amended ; and it is therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed: And it is further ordered, adjudged and decreed, that the plaintiff *425do recover of the defendant in possession, an undivided half of the lots sued for with costs in the court of the first instance; those of appeal to be paid by the appellees, reserving, however, to the appellees the right to enforce their claim to the other half of the lots in another suit: And it is further ordered, that the defendant do recover against Thomas Fitzwilliams, his vendor called in warranty, the sum of one thousand dollars, with legal interest from the date hereof, until paid, together with costs:'